internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil legend c grant program d number x dollar amount y dollar amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called c the purpose of the program is to provide scholarships to students who may have problems obtaining funding for college and normally would not have an opportunity to be considered for a scholarship each year you select between four and six schools from an area that is urban or economically challenged one student from each school is selected to give a presentation on a person or topic of their choice but should focus on the african-american history of their vicinity while you will provide these schools with suggestions on methods for selecting their student representative each school will be responsible for determining their own criteria you will advertise c on the internet and via press release eligible students must be attending high school and have plans to continue their education after high school once selected students will attend your event and make presentations in front of your panel students are given no more than three minutes to make their presentation which can be any form of communication that the student sees fit ie speech acting poem song rap etc students may use props or technology your panel of judges look for a presentation that has followed the theme for the year’s presentation met the time requirements and was creative in content and overall impression upon deliberation of the judges winners are chosen and awarded scholarships ranging between x and y dollars for higher education purposes the amount and number of scholarships granted each year may vary depending on available funds but you expect to award up to d grants annually the chosen winner s must successfully graduate from high school provide a copy of their college university class schedule letter of acceptance and student identification_number awards are paid directly to the college university under an arrangement whereby the college university applies the grant funds only for enrolled students who are in good standing one of your representatives and directors from your sponsors randomly select judges for the competition from notable accomplished role model community figures such as well known and respected news casters sports figures and business people none of your officers director or trustees will be on the judging panel sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours notice lois g lerner director exempt_organizations enclosures redacted copy of letter
